DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/561,922, filed on December 25, 2021.

Information Disclosure Statement
The information disclosure statement filed December 25, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 25, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN Pat Num 108376580, herein referred to as Li).  Li discloses a cable (Figs 1-5) comprising strong high temperature resistance, shielding, high, dielectric constant uniformity, and reduces signal attenuation loss (abstract).  Specifically, with respect to claim 1, Li discloses a cable (Fig 2) comprising a pair of wires (left and right 11 & 12) including two inner conductors (left and right 11) and a respective insulating layer covering (left and right 12) each of the two inner conductors (left and right 11), a first shielding layer (2) covering the pair of wires (left and right 11 & 12),  a second shielding layer (3) covering the first shielding layer (2) and an outer coating layer (4) covering the second shielding layer (3),  wherein the insulation layer (left and right 12) is covered with a sheath layer (13) that may be simultaneously extruded and formed (abstract), and the sheath layer (13) covers the wires (left and right 11 & 12) such that the two wires (left and right 11 & 12) are spaced with respect to each other in parallel (Fig 2).  With respect to claim 2, Li discloses that the first shielding layer (2) is wound around the wires (left and right 11 & 12), wherein the first shielding layer (2) is selected from the group consisting of pure copper foil (Page 2, Paragraph 4).   With respect to claim 3, Li discloses that the second shielding layer (3) is wound around the first shielding layer (2), wherein the second shielding layer (3) is selected from the group consisting of hot-, pure aluminum foil (Page 2, Paragraph 4).  With respect to claim 4, Li discloses that the cable (Fig 2) further comprises two ground wires (left and right 5) arranged between the first shielding layer (2) and the second shielding layer (3, Fig 2).   With respect to claim 5, Li discloses that the ground wire (left and right 5) is selected from the group including a pure copper conductor, a silver-plated copper conductor, and a tin-plated copper conductor (Page 2, Paragraph 6).  With respect to claim 6, Li discloses that the ground wire (left and right 5) is arranged at two outer ends of the first shielding layer (2) and is located on an extension line of the center line of the inner conductor (left and right 11, Fig 2).   With respect to claim 7, Li discloses that the insulating layer (left and right 12) is made of a material selected from thermoplastic (Page 3, Paragraph 6).  With respect to claim 8, Li discloses discloses that the sheath (4) is made of thermoplastic (Page 3, Paragraph 6).  With respect to claim 9, Li discloses that the inner conductor (left and right 11) is selected from the group of pure copper, silver plated copper, and tinned copper (Page 3, Paragraph 8).  With respect to claim 10, Li discloses that the outer coating layer (4) may be hot bonded PET (Page 3, Paragraph 7).  
	Li doesn’t necessarily disclose the sheath layer (13) covering the wires so that the two wires abut each other in parallel (claim 1), nor the first shielding layer being spirally wound or longitudinally wrapped around the wires (claim 2), nor the insulating layer is made of a material selected from the group consisting of polyethylene, polypropylene, polyperfluoroethylene propylene, foamed polyethylene, foamed polyperfluoroethylene propylene, and polytetrafluoroethylene (claim 7), nor the sheath layer is made of a material selected from the group consisting of polyethylene, polypropylene, polyperfluoroethylene propylene, foamed polyethylene, foamed
polyperfluoroethylene propylene, and polytetrafluoroethylene (claim 8).
	Kobayashi teaches a cable (Figs 1-6) having higher mechanical strength and lower dielectric constant (Paragraphs 27-28).  Specifically, with respect to claim 1, Kobayashi discloses a cable (1, Fig 2) comprising a pair of wires (left and right 21 & 2) including two inner conductors (left and right 21) and a respective insulating layer covering (left and right 2) each of the two inner conductors (left and right 21), a first shielding layer (4) covering the pair of wires (left and right 21 & 2),  wherein the insulation layer (left and right 2) is covered with a sheath layer (3) that may be simultaneously extruded and formed (Paragraph 42), and the sheath layer (3) covers the wires (left and right 21 & 2) such that the two wires (left and right 21 & 2) a but each other in parallel (Fig 2).  With respect to claim 2, Kobayashi teaches that the first shielding layer (4) is longitudinally wrapped (Paragraph 49).  With respect to claim 7, Kobayashi discloses that the insulating layer (left and right 2) is made of polyethylene (Paragraph 42).  With respect to claim 8, Kobayashi teaches that the sheath (3) is made of polyethylene (Paragraph 42).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Li to comprise the conductor configuration as taught by Kobayashi because Kobayashi teaches that such a configuration provides a cable (Figs 1-6) having higher mechanical strength and lower dielectric constant (Paragraphs 27-28).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
October 8, 2022